 516DECISIONSOF NATIONALLABOR RELATIONS BOARDNavajoFreightLines,Inc.andInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 961.Case 27-CA-2532December31, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn May 14, 1969, Trial ExaminerBenjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices alleged inthe complaint and recommending dismissal as tothem and of the backpay pleading also entered bytheGeneralCounsel.Thereafter,theGeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision and supporting briefs,and the Respondent filed answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudical error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.'In this case the General Counsel has alleged thattheRespondent violated its bargaining obligationsby unilaterally, and without notifying or bargainingwith the Charging Party, entering into leasingarrangements which resulted in the transfer and lossofwork to the truckdrivers represented by thatunion.The leased work involved the hauling ofGovernment ammunition from Crane, Indiana, viaSt.Louis, Kansas City, and Colorado Springs intoDenver,aspartofatranscontinentalrunculminating on the FarWest Coast. It furtherappears that the Respondent itself did not hold theoperating authority from the Interstate CommerceCommission (ICC) to carry such freight from CranetoColorado Springs, which constituted the majorportion of the route. The H. J. Jeffries Truck Lines,Inc.,'did,however, hold ICC authority for thisportion.Accordingly,inFebruary1968,theRespondent and Jeffries, as a joint venture, entereda bid to the Government to transport ammunitionfrom the Crane depot. In this connection theRespondent undertook to supply the equipment anddrivers,who were to operate under Jeffries' name'In view of our dismissal of the complaint,we find it unnecessary to passupon the Trial Examiner's discussion concerning the separate backpaypleading of the General Counsel.for that portion of the route for which the latterheld ICC authority and under the Respondent'sname for the remainder of the trip. For economicreasons the Respondent determined not to use itsown equipment and drivers in this joint venture. OnMay 8, 1968, the Respondent leased both tractorsand drivers from Truck Contracting, Inc., ofEnglewood,Colorado.'Thejointventurecommenced operations on May 31, 1968.Considerable evidence has been introduced intothe record with respect to provisions of the NationalMasterFreightAgreementandSupplementalAgreementsunderwhichtheTeamstersInternationalUnion and its Locals including Local961, have bargained for many years with variousemployer associations, associationmembers, andindividualemployers, including theRespondent.Theseprovisionsrelatespecificallytothesubcontractingofwork,grievanceprocedures,identificationofthebargainingunit,andjurisdictional disputes. The parties are in substantialdisagreementas to the interpretation of these termswith respect to the Respondent's contractual andstatutory duty to bargain with the Charging Partybefore such leasing of tractors and drivers asoccurredwhen the Respondent entered into theagreement with Truck Contracting to fulfill all thetransportationneeds of the Navajo-Jeffries jointventure.Obviously, in this proceeding we need notand do not pass upon any jurisdictional claim ofLocal 961 to perform the disputed work because ofcustom, tradition, or practice in the industry. Nor isthe Board concerned with whether such work was orwas not allocated to Local 961 by the TeamstersInternationalUnion as an internal union measure.Nor is it controlling, in determining whether theRespondent is in violation of Section 8(a)(5), thatthedriversand equipment used in the Craneoperationmay have been based or "domiciled" inDenver.As the Trial Examiner found, the criticalissue in thiscase revolves around whether theleasing ofTruck Contracting trucks and the use ofitsdrivers for the joint venture resulted in such amaterialchange in the terms and conditions ofemployment of the employees in the bargaining unitastoimposeabargainingobligationon theRespondent under the principles stated by theSupreme Court inFibreboard Paper Products Corp.v.N.L.R.B.,379 U.S. 203. There the Court heldthat the replacement of employees in the existingbargainingunitwith those of an independentcontractor to do the same work undersimilarconditions of employment is a statutory subject ofcollectivebargaining.In the instantcase,however,the leasingarrangementdidnot result in thedischargeorlayoffofanyNavajodriversrepresented by Local 961, in their replacement byotherdrivers,or in any impairment of work'Hereinafter called Jeffries'Hereinaftercalled Truck Contracting180 NLRB No. 66 NAVAJO FREIGHT LINES, INC.opportunities they might normally and reasonablyhave anticipated.Rather, as a consequence of itsinability to bid for the Crane operation on its ownauthority,theRespondent entered into a newbusiness venture in conjunction with Jeffires. Even iftheRespondent could have supplied the jointventure with its own drivers and equipment, as theCharging Party desired, it does not follow that itsfailure to do so and its unilateral action in leasingtractors and drivers from Truck Contracting for thispurpose is a violation of theFibreboarddoctrine.The duty to bargain concerning changes affectingunit employees is not so broad as to encompasseveryphaseofanemployer's several businessventures.So far as appears from the record, theNavajo-Jeffries joint venture was a new and separatebusiness enterprise for which the Respondent in itsnormal business activity would be ineligible. Themandate of Section 8(a)(5) and 8(d) does not requireanemployer to bargain with respect to thesubcontracting of work where, as here, the workcannot be performed by its own employees underthe conditions normally prevailing in the recognizedunit.Accordingly, we shall order that the complaintbe dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendation of the Trial Examiner, and herebyordersthatthecomplaintand the backpayproceedings be, and they hereby are, dismissed intheir entirety.MEMBERBROWN, concurring:The matters considered in this proceeding, in myopinion, are more properly relegated to the providedcontract procedures and to the internal recourses oftheTeamsters International than to the complaintmachinery of the Act. The parties have establishedwithin the framework of their contracts specialcommittees and procedures for the purpose ofresolvinginfinalandbindingformalldeterminations of interlocal jurisdictional disputes.A decision obtained through the utilization of suchmachinery will resolve both the unfair labor practiceallegedand the jurisdictional issue in a mannercompatible with the purposes of the Act. In thesecircumstances I believe that the policy of promotingindustrialpeaceandstabilitythroughcollective-bargainingwarrants deferring the matterto the procedures that the parties themselves havevoluntarily established under binding commitment.Accordingly, I would dismiss the complaint withoutdeciding the merits of the controversy.517TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Trial Examiner: This proceeding,with all parties represented, was heard before me onFebruary 17-19, 1969, upon a complaint by the GeneralCounsel against the above-captioned Respondent. Thecomplaint alleges, in substance, that the RespondentviolatedSection 8(a)(5) of the Act by subcontractingcertain work without consulting with the Charging Party.'In itsAnswer, Respondent denied the alleged violation,and the specifications in General Counsel's backpaypleading.'At the hearing, all parties were afforded fullopportunity to present relevant evidence, to examine andcross-examinewitnesses,and to argue orally on therecord.Briefs filed by General Counsel and Respondenthave been duly considered.Upon the entire record in the case, and from myobservation of the witnesses on the stand, I make thefollowing:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTNavajo Freight Line, Inc., a New Mexico corporation,isengaged in the interstate transportation of freightAtDenver, Colorado, among other locations, it maintains anoffice and a terminal. Annually, Respondent derives grossrevenueinexcessof$50,000from its interstatetransportation operations. Respondent admits, and I find,that it is engaged in commerce within the meaning of theAct.If.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America, Local Union No.961, isa labor organization within the meaning of theAct.Abbreviatedreferencesaremade herein to theTeamsters International and to its various local unions, inparticularto Local 961.III.THEALLEGED UNFAIR LABOR PRACTICESA. Issues in the Complaint CasesThebasicallegationofthecomplaint is thatRespondent, on and since May 8, 1968,' unilaterally andwithout consultation with Local 961 "entered into leasingarrangements which resulted in the transfer and loss ofwork to the employees in the unit described" in thecomplaint. Essential subsidiary questions are whether, onthe basis of the alleged appropriate unit or the existingcollective-bargaining agreement,- (a) Respondent wasobligated to bargain with Local 961 concerning suchleasing arrangements, and (b) Respondent in fact fulfilledits bargaining duty under theFiberboard'theory as raisedin the complaint.'On July 5 and August 2, 1968, respectively,the originalcharge andamended charge werefiled and served by registered mail On October 31,1968, GeneralCounsel issued the Complaint and Notice of Hearing'On January 10, 1969, a Backpay Notice of Hearing was issued for thestated purpose of litigating,simultaneously with thealleged unfair laborpractices,the amountsof backpay due the affected employees'All dates arein 1968, unless otherwisespecified4Fiberboard Paper Products Corp.,138 NLRB 550, enfd. 322 F.2d 411(C.A.D C.), affd. 379 U S 203. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Backpay CaseAs above noted, subsequent to the complaint, GeneralCounsel issued a Backpay Notice ofHearing,which ineffect consolidates in this single proceeding the issues ofthe alleged unfair labor practices and determination ofspecificamounts of backpay to be awarded employeesresulting from the alleged Section 8(a)(5) violation.' In thedocument issued,which is not labeled a backpayspecification,GeneralCounsel specifies that (1) theaffected employees entitled to backpay shall include allover-the-road drivers employed during the backpay periodatRespondent'sDenver terminal"on the wheel and slipseat system;"' (2) the backpay period begins on May 8and ends on August 1 (but this was narrowed at thehearing to a period from May 31 to July 16); (3) anappropriate measure of backpay is derived by taking thetotalmiles logged by the subcontractor and computing thewages and other benefits due the affected employees inaccordance with the provisions of the union contract;' (4)the specific amount due each of the affected employees isderived by dividing the total amount of backpay by thenumber of affected employees employed during thebackpay period; and (5) "the amounts of backpay due thediscriminatees" is subject to interest at 6 percent perannum.In summary,General Counsel seeks an order forspecificbackpay constituting purported earnings whichthose listed as Denver-based drivers' would have received,had they been permitted to perform the subcontractedwork,above and beyond their actual earnings during theperiod in question.''Sec 10252 of theBoard'sRules and Regulations provides-After theentry of a Board order directing the payment of backpay or the entry of acourtdecree enforcingsucha Board order,if it appears to the regionaldirector that a controversy exists between the Board and a respondentconcerning the amount of backpay due which cannot be resolved without aformal proceeding,the regional director may issue and serve on all partiesa backpay specification in the name of the Board ... In the alternativeand at his discretion,the regional director may,under the circumstancesspecified above,issue and serve on the parties a notice of hearing only,withoutthe backpay specication,the hearing to be held before a trialexaminer.(Emphasis added).General Counsel contends that the latteralternativemethod has been invoked by the Regional Director in theinstant proceeding.'In the complaint,the violation is alleged as affecting the employees inan appropriate unit represented by Local 961. The record shows thatnumerous employees of Respondent were"employed"at this terminal, or"domiciled"inDenver,who were members of another local, or whootherwise cannot be regarded as within the asserted unit. The "wheel andslip seat system,"as here pertinent,involves a listing of drivers who signedand time punched a daily roster upon arrival and upon assigned departurewith tractors to and from the Denver terminal.For the material periodfrom May 31 through July 16,these rosters are in evidence(G.C. Exh6A-6VV),and included therein are the names of many drivers notappearing on a list of 87 Denver-based drivers(GC Exh.7A and B) whoallegedly comprise the appropriate unit. In a number of instances on tripsinto and out of Denver,a driver who is not on the latter list is paired in ateam with a driver who is on such list.Further,among the 87 listedDenver-baseddriversare 12 members of Local 710, having unionjurisdiction at Respondent's terminal in Chicago,Ill.Local 710 is not aparty or otherwise represented herein,and Local 961 has not established abasis for acting on behalf of Local 710 or its members in this proceeding'However,General Counsel at the hearing reduced his request forbackpay to embrace only the contract mileage rate for drivers,i.e , toforego the claim for any hourly pay and fringe benefits."Difficulty incomputing other benefits"was given as the reason for such change ofposition to withhold full backpay,assuming the alleged violation.'At the hearing,General Counsel modified his position to exclude fromthe fixed list of 87 drivers the names of Foster and Carter,who wereconfined to special"bid" runs and would not have been available toperform the subcontracted workHowever,in the specific computationsAt the hearing, the Trial Examiner questioned theprocedural propriety of formally consolidating a backpayproceeding with litigation of alleged unfair labor practices."In support of such concededly unusual procedure, nopublished precedent or final Board decision is cited byGeneral Counsel, nor appears to be available." However,at the hearingGeneralCounsel alluded to one priorinstance in which such an issue was raised- inHouse ofCarpets, Inc "There, a definitively reason Order wasissued by a trial examiner prior to the hearing in which hedenied the Respondent's motion to strike the backpaySpecificationandNotice of Hearing which had beencombined for hearing with the complaint case." Inadvance of the present hearing, Respondent was consultedby General Counsel and agreed that, if such procedure ispermissible, it would make no objection to the joinder ofthebackpay proceeding. In light of all the factorstentatively shown, I permitted General Counsel to makehis record with respect to the backpay case. However,Respondent's position expressed at the hearing and in itsbrief is in substance that (a) it cannot fairly defend againsta formal claim for specific backpay in the absence of priorunfair labor practice findings, and (b) in any event it iswhich General Counsel submitted in his brief, for unexplained reasonsFoster andCarter areincluded,and a listed employee,Masters, is excludedfrom the backpay claims.'Respondent introduced evidence forthe period from February throughAugust 1968,and for the entire year 1967, showing on a weekly basis thenumber of Denver-based drivers who received pay, the average wages paidper driver,and the "moving average" pay (which strikes an average of thepreceding weeks shown.)Factors which would bear upon these figuresinclude the seasonal nature of the business,an intervening strike,and payraises.General Counsel did not undertake to refute this evidence, andoffered no data of his own to demonstrate that the drivers allegedlyaffected by the subcontracting thereby lostany of theirnormal earnings.Considering the entire record, an inference may reasonably be drawn fromRespondent's evidence that during the allegedbackpayperiod the numberof drivers utilized the amount of work, and the averageweeklywages perdriver,on a group basis, did not materiallyvaryfrom the norm."Cf. e.g,N.L.R.B.v.Deena Artware,Inc.,361U S 398, 411-412(concurring opinion of Mr.Justice Frankfurter)"The Board's procedureinunfair labor practice cases is first to hold a hearing to determinewhether an unfair labor practice was committed,and, if it was, whether itwould"effectuate the policies'of the Act for theBoard to orderreinstatement with back pay of any employees who were discharged Sec10(c).Insucha proceeding the Board doesnotconcernItselfwith theamountof back pay actually owing.This isexcludedfrom the proceeding,in theinterestof theefficientadministrationof theActThe determinationof specific liabilities may involve a protracted contest An employee who iswrongfully discharged may, for example,not be entitledtoback paybecausehe failed to accept other employmentSince thedetermination that the discharge was wrongful is subject to review,extensive proceedings to determine the amount of liability may be renderedsuperfluous by reversal.And if thedetermination is sustained and becomesfinal, itmay be expedient for a respondent to reach agreement and avoidfurther litigation. The proprietyof thisestablished two-stage procedure ofthe Board is these back-pay cases is not in question. ..The separation ofthat finding from the determination of amounts being an eminentlyreasonablemethod of administeringtheAct,it is irrelevantthat as yetundetermined matters subsequent to the discriminatory discharge may infact disentitle some or all of the employees to receive payment." (Emphasissupplied.)"But see,e.g.,Teamsters and Allied Workers,Hawaii Local 996, etc,134 NLRB1556, 1563, 1602-03."Cases 28-CA-1447, 1469, 1515,and 28-RC-1572."The formal public file in the closed proceeding revealsthat only theunfair labor practice issues were ultimately litigated,and that therespondent formally complied with a typical Section 8(a)(3) orderrecommended in the Trial Examiner'sDecision(May 23,1968). Further, itisobserved that initially involved inHouseof Carpets,unlike that drawnin the present case, was a full Backpay Specification asserting specificamounts for each claimant, together with appropriate consideration of the NAVAJO FREIGHT LINES, INC.entitled to a full backpay specification, with computationsof specific amounts of net backpay for each affectedemployee, which General Counsel did not provide in hispleadingsorduringthehearing.GeneralCounselindicated that such data, to be taken from recordevidence,would be computed subsequent to the hearingand submitted in his brief." It is merely noted here thatwith the General Counsel's brief are attached certaincomputations." Although it was conceded that the usualprehearing investigation was not conducted by GeneralCounsel to ascertain information which might serve toreduce the backpay for each of the claimants, e.g., interimearningsand unavailability for employment,GeneralCounselargued that the burden of showing suchreductions in liability laywithRespondent.'6Here,General Counsel made no attempt to show or explain thenumerous factors evident in the record which wouldpresumably affect gross backpay." None of the driverswas called to testify or produced at the hearing. GeneralCounsel's argument in his brief that equity requires anaward of backpay equally distributed among all thedrivers "because Respondent created a situation which itisimpossible to determine with precise exactness thedriverswholostearnings"- is highly dubious as aadequate approach ina backpayproceeding. And, indeed,as found herein, General Counsel failed to prove that alossof earnings as a result of the subcontracting wassuffered by the listed Denver-based drivers as a group.The foregoing is set forth in some detail should thedispositionof the issues at the Board or court levelmaterially vary from that reached herein; in addition,certain of the considerations discussed above directly bearupon theFibreboardissue raised in the complaint case.However, the procedural and substantive questions in thebackpay aspect of this proceeding need not be, and are"Respondent raised strong objections.Noting that General Counsel hasto carry a certain burden of proof in backpay cases,the Trial ExaminerassuredRespondent that its right of due process would be carefullyobserved after the full record was made.At the close of the hearing, uponRespondent's request,theTrialExaminer provided for an exchange ofbriefs of the parties prior to the date set for filing.In view thereof, amaximum period for filing briefs was fixed,and thereafter an extensionwas granted.In filing its brief on the due date,Respondent stated that ithad not as of then received General Counsel's brief,and "reserved theright to respond."There has been no further submission from Respondent."Three schedules purport to show(a) the number of hours which certaindrivers stayed in Denver between trips, as derived from the rosters (G.C.Exh. 6A-6VV), for thepurpose of establishing that the subcontracted workcould have been performed by the listed Denver-based drivers,(b) on aweekly basis,the mileage covered in the subcontracted work;multiplied bythe contractmileage rate; and the sum divided by the total listedDenver-based drivers,and (c)a proration among 86 named drivers of theresultsreached in (b). It should be noted that these are extensivecomputations,submitted ex-parte,which impose a great burden ofverification and interpretation,particularly in view of substantial areas leftto inference and the absence of the standard teats of probity to support theconclusions sought.Further,theTrial Examiner repeatedly stressed thenecessity for clarity and specificity in presenting the documentary data tobe utilized in both the backpay and complaint cases."A fair statement of the rule is that General Counsel has theresponsibility diligently to assist in assembling all pertinent evidence, andthe burden to show the gross amounts of backpay due; then the burdenshifts to the respondent to prove"facts which would negative the existenceof liability to a given employee or which would mitigate that liability."E.g.,U.S.Air Conditioning Corp.,141NLRB 1278, 1280;N.L.R.B. v.BrowndiRoot,inc.,311 F.2d 447,456;N.L.R.B. v.Florence PrintingCo., 333 F.2d 289,299,et seq.;American Compress Warehouse, etc,156NLRB267, 272."For example,vacations,strikes, time off requiredby I.C.C.rules,absence for sickness or other personal reasons, and the possibility of519not, resolved in view of the recommended dismissal of thecomplaint,infra.C. The Evidence on the ComplaintI.The unit; the collective-bargainingcontractsItisfundamental that an appropriate unit, or anobligatory basis for bargaining, must be established as aprecondition to a refusal to bargain violation. Somedifficulty was encountered in the respective unit positionstaken before and during the hearing; General Counselalleged a unit confined to all over-the-road truck driversat the Denver terminal, represented by Local 961 since onor before April 1, 1967. Respondent denied the allegedunit, and contended that these drivers are an integral partof a multi-local,multiemployer unit covered by theNationalMaster Freight Agreement, and appropriatesupplements.'"Toward the close of the hearing, astipulation of all parties was admitted, referring to certainparagraphs in the complaint, viz.:V.All of the over-the-road truck drivers employed bytheRespondentand domiciledat itsDenver, Coloradoterminal constitutea unit appropriate for collectivebargainingwithin themeaning ofSection 9(b) of theAct,as provided and coveredwithinthe frame workand subjectto the limitationof the collectivebargainingagreementsreferred to in paragraph VII.[Emphasisadded.]v[.The Union [Local 961] has for more than ten (10)years been designated by a majority of the employees intheunitdescribedinparagraphV as theirrepresentative for purposes of collective bargaining withRespondent, and the Respondent has recognized theUnion [Local 961] as such representative.VILSince April 1, 1967, and at all times material herein,both the Respondent and the Union [Local 961] havebeen subject to and bound by all the provisions of thecollectivebargaining agreements known as`NationalMaster Freight Agreement, the Central States AreaOver-the-Road Agreement and the Western States AreaOver-the-Road Agreement' for the period from April 1,1967, through March 31, 1970, which agreements applyto and determine the rates of pay,wages,hours ofemployment and other terms and conditions ofemployment of employees referred to in paragraph V.Certainly it is essential that an appropriate unit, forpurposes of Section 8(a)(5), be defined in clear terms, withthe burden of proof resting upon General Counsel. In itsbrief,Respondent persists in its earlier position that theNationalMaster Freight Agreement creates a singlenationwide bargaining unit.The stipulatedunit is drawn inlanguagewhich apparently attempts to reconcile theconflictingpositions,butwhich leaves the definitionequivocal and unclear. From the stipulated language, itmust be construed that the parties intended to agree thatthe appropriate unit was that embraced in the collectiveinterim employment."Respondent conceded an obligation to deal directly with Local 961 inlimited respects. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontracts, as indeed would be the necessary test underample authority of the Board.The parties signatory to the National Master FreightAgreementandSupplementalAgreements generallyconsist of the Teamsters International, its numerous localunions throughout the United States, various employerassociations,members of associations,and individualemployers. Specific provision contemplates the negotiationof supplemental agreements, which are "subject to andcontrolled by the Master Agreement." Respondent hassuch contractual relations with about 75 locals of theTeamsters International covering its entire truckingsystem.TheMasterAgreement in Art 2, Sec. 4,captioned"Single Bargaining Unit,"provides:The employees covered by this Master Agreementand the various Supplements thereto shall constituteone bargaining unit.It is understood that the printingofthisMasterAgreementandtheaforesaidSupplements in separate Agreements is for convenienceonly and is not intended to create separate bargainingunits.This National Master Agreement covering city androad operations of the authorizing members of . . .Associations which have participated in the collectivebargaininghaveresultedfromjointcollectivebargaining negotiations as to common problems andinterests in respect to basic terms and conditions ofemployment, and such Master collective bargainingagreements and Supplements thereto cover a singlebargainingunitforthepurposesofcollectivebargaining.Accordingly,theAssociationsandEmployerswhicharepartiestothisAgreementacknowledge that they are part of a multi-employercollective bargaining unit . . . .19Other pertinent provisions in the contract are in substanceas follows: Art. 32, Sec.1,Subcontracting-The Employeragrees thatno work "presently performed, or hereafterassignedtothecollectivebargainingunit"willbesubcontracted, transferred, or leased "to any other plant,person or nonunit employees,unless otherwise provided inthisAgreement." The Employer "may subcontract workwhen all of his regular employees are working, except thatin no event shall road work presently performed or runsestablished during the life of this Agreement be farmedout." "The interlining of freight or a division of tariff, foranypurpose, .isincludedwithinthetermsubcontractingasused in this Article and may becontinued as has been permitted by past practice, provideditisnot being done to defeat the provisions of thiscontract." Art. 32, Sec. 2: "Within five (5) working daysof filing of grievance claiming violation of this Article, theparties to this Agreement shall proceed to the final step ofthe grievance procedure, without taking any intermediatesteps,any other provision of this Agreement to thecontrary notwithstanding. Article 8, Sec.(e),Change ofOperations:"Present terminals,breakingpoints,ordomiciles shall not be transferred or changed without theEmployer first having asked for and received approvalfrom an appropriate committee on change of operations,themembers of which shall be appointed by the JointArea Committee. - - - The right of the employer todesignatehome domiciles shall be observed." Art. 8,NationalGrievanceProcedure:Variousjointunion-employercommitteesareestablishedforthepurpose of resolving,infinaland binding form, all"Elsewhere in the contract, the concept of a single-multiemployer unit isreiterated,e.g , in Art. 31grievancesand questions of interpretation under theMaster and Supplemental Agreements.20 Art. 8, Sec. (c):"Any provision in the grievance procedure of anySupplemental hereto which would require deadlockeddisputes to be determined by any arbitration process shallbenulland void as to any agreements involvinginterpretationof the Supplemental Agreements or thisNational Master Agreement. The decision of the NationalGrievance Committee as to whether a grievance involvesan interpretation which is subject to this procedure shallbe final and conclusive." Art. 30,Jurisdictional Disputes-"In the event that any dispute should arise between anyLocal Unions, parties to this Agreement, or between anyLocalUnion, party to this Agreement, and any otherUnion,relatingtojurisdictionoveremployeesoroperations covered by this Agreement the Employeragreestoacceptand comply with the decision orsettlement of the Unions or Tribunals which have theauthority to determine such dispute.Local 961 expressly delegated, by power of attorney, toa nationalnegotiatingcommittee, the bargaining authorityto bind Local 961 with respect to the current NationalMaster Freight Agreement. Harry Bath, chief executiveofficerofLocal 961, was on the union bargainingcommitteeswhichnegotiatedtheCentralStatesSupplementalAgreementandtheWesternStatesSupplementalAgreement.He is also chairman of thegrievance committee and a member of other regionalcommittees set up under each of these supplementalcontracts.The Central States Supplement, especiallyinvolved herein, covers all over-the-road operations of theEmployer into and out of the geographical area described- which encompasses Denver, Colorado, and certainStates, extending to the east, including, among manyothers,Missouriand Indiana.TheWesternStatesSupplement likewise covers specified territory to the westof Denver. Various local unions are joint parties to eachof these two supplemental agreements in accordance withtheir particular area jurisdiction. Embraced in the CentralStates Supplementare,inter alia,Local 41, situated at theKansasCity,Missouri, terminal of Respondent, and Local710 at the Chicago, Ill., terminal.2.The subcontractingThe work in dispute is referred to as the Craneoperation.ItinvolvedthehaulingofGovernmentammunition,for a period of time, from Crane, Indiana,via St. Louis, Kansas City and Colorado Springs intoDenver, as part of a transcontinental run culminating onthe far west coast.In February 1968, Respondent and H. J. Jeffries TruckLines, Inc., herein called Jeffries, submitted a joint bid tothe Government,inter alia,to transport ammunition fromthe Crane depot. 31 A principle reason for the joint venturewas the fact that Jeffries held the operating authorityfrom the Interstate Commerce Commission for the majorportionof the route, i.e., from Crane to ColoradoSprings.On February 20, an "Interchange of EquipmentAgreement" was executed wherein Respondent agreed tosupply Jeffries with tractor and trailer units, and qualifieddrivers, for use in operating to and from the points ofJeffries' I.C.C. authority. On May 8, Respondent enteredinto a lease agreementwith Truck Contracting, Inc., of"Also Articles 42 and 43 of Central StatesSupplementalAgreement"They receivedthe award2 or 3monthslater.Respondent also has jointoperations with Jeffries involving otherammunitiondepots. NAVAJO FREIGHT LINES, INC.Englewood, Colo., herein called Truck Contracting. Thelatteragreed to lease to Respondent certain tractors,22together with drivers. A specific condition was that thelessor employ only drivers and other employees who aremembers in good standing of the Teamsters International.The Crane ammunitionrun,asa new operation ofRespondent, actually commenced on May 31.23 So far asrelevant to the issues herein, it was terminated on July 16,for reasons notedinfra,when the base of the Cranedrivers was removed from the Denver area. For the mostpart, the same tractors and drivers, leased from TruckContracting, were utilized on the entire circuit from CranetoDenver and return. Jeffries' route authority wasinvoked only on the run from Crane to Colorado Springs,by a change of placards hung on the tractor; Respondent'sauthority was displayed from Colorado Springs to Denver,and on the tractor travelling "empty" from Denver toCrane. (West of Denver, the loads of ammunition wererouted by or under the authority of other motor carriersto final destination.) Significantly, the Crane drivers didnot arrive and depart from Respondent's regular terminalinDenver, at which the "wheel and slip seat" rosters weremaintained.UntilJuly16,thesedriversand theirequipment were domiciled at the terminal or premises ofTruck Contracting in Englewood, Colo., as above noted.During the material period, the Crane operation entailed71 round trips between Crane and Denver. Of these, onGeneral Counsel's evidence, 4 complete trips from CranetoDenver and 3 partial trips from St. Louis to Denverwere accomplished with tractors and drivers domiciled atKansas City under theaegisof Local 41.2'Itwas affirmatively testified that the leasing of tractorsand drivers from Truck Contracting was based upon theRespondent's judgement that the haulingof ammunitionwas too erratic for permanentinvestment,and that it didnot have enough tractors and drivers to handle both the"general traffic" and the Craneammunitionrun." It wasfurther shown that, within the embrace of the contract,Respondent previouslyengaged inthe practiceof leasingtractors and drivers to transportammunition.There is nocontention, nor evidence, that Respondent was motivatedbyotherthanlegitimatebusinessandeconomicconsiderationsin its arrangementswith Jeffries and TruckContracting respecting the Crane operation. Furthermore,as earliernoted in the discussion of the backpay case,supra,General Counsel did not attempt to remove theimplicationofRespondent'sevidencethattheDenver-baseddrivers,claimingdetriment,actuallyreceived their normal amount of work andearnings duringthe period involved. Subsequentto the hearing,GeneralCounsel prepared and submitted with his brief a chart or"schedule" derived from the "wheel andslip seat" rosters,which purports to show the number of hoursspent inDenver between trips by certain of the Denver-baseddrivers.And it is argued therefromthat thesedriverscould have performed the work involved in the Craneoperation.As alreadyconsidered,there aresubstantialinfirmitiesand unexplainedgaps in GeneralCounsel'sasserted evidence; moreover, it was withheld from proper"Only one tractor was identified(a 1941 Peterbilt)with the leaseagreement in evidence.However,itwas testified for Respondent that 10 or11pieces of equipment were leased from Truck Contracting during theperiod in question."I.e., the first load was picked up at Crane,Indiana,on this date."General Counsel excluded from his backpay claims these seven tripsmade by Local 41 drivers. If no objection is made to the Crane haul whenhandled by Local 41, the jurisdictional claim of Local 961 to such work isdifficult to reconcile.521litigationand denied to Respondent for purposes ofcross-examination or countering evidence. Even if, as I donot find, hypothetically the Denver-based drivers couldhave performed the Crane operation in addition to theirotherwork, this would not establish that they wereentitledtosuch an assignment, or demonstrate thatRespondent was necessarily obligated to bargain withLocal 961 on this subject.3.Analysis of the bargaining issuesThe law is fairly well defined that, where an employeriscontemplating economic changes materially affectingthe employment conditions of bargaining unit employees,his statutory bargaining obligation requires that he notifyand consult with the union before implementing thechanges.36While the employer has the duty in good faithtoafford the union such an opportunity to bargaincollectively regarding the changes and their effects uponthe employees, the obligation does not require that heyield to the Union's opposition or particular demands.The legal principles to be applied in this area are notintended to be hard and fast rules of general application,butratheraredependentupontheparticularcircumstancesofeachcase.27And even where aFibreboardSection8(a)(5)violationhasoccurred,backpay restitution is not an automatic or inflexibleremedy to be imposed whenever the employer's unilateralaction has resulted in a detriment to employees.28It is abundantly apparent that the rules affecting thevarious locals of the Teamsters International with respectto jurisdictional interestsandwork distribution arespecializedmatters of considerable complexity. Governingthe operations of a particular employer, determinationsaremade and disputes resolved by appropriate regionaland point committees established under comprehensiveprocedures set forth in the National Master FreightAgreement and supplements. It is not necessary to decidewhether the mandatory bargaining obligations for allpurposes of the Act are confined, among these parties, totheestablishedappropriateunitwhich,asearlierdescribed, is nationwide in scope. For purposes ofFibreboard,conceivably the bargaining requirements ofnotice and consultation may be necessary as to matters ofunique concern to a particular local union."But such isclearly not the situation here. General Counsel adverts toanagreementeffectedinAugust1967betweenRespondent and Local 961, which essentially involvesdispatch and work rules out of the Denver terminal andagreed conformances with the Central States and WesternStates Supplemental Agreements. However, this specialtype of agreement does not evidence a practice of directnegotiationswithLocal 961, or constitute significantsupport, in face of the master and supplemental contracts,fora reciprocal bargaining obligation limited to theDenver-based drivers. In the evidence and arguments, thedrivers in the appropriate unit claimed by GeneralCounsel appear to be a conglomerate group not confinedto membership in Local 961. The roster submitted includes12 members of Local 710 in Chicago, and had previouslyincludedmembers of Local 41 in Kansas City. Also"Respondent's evidence also indicates, withouteffectivecontradiction,that during the material period it engaged in continuousefforts to hireadditonal drivers atthe Denverterminal, includingapproaches to Local961, but encountered substantialdifficulty."FibreboardvN.L R.B,379 U S 203."Shell OilCompany,149 NLRB 305, 307"E.g,New Orleans Board of Trade, Ltd.,152 NLRB 1258"Cf.,N.LR.B. v. MillerBrewingCo.,408 F.2d 12 (C.A. 9). 522DECISIONSOF NATIONALLABOR RELATIONS BOARDadmittedly domiciled in Denver are members of a localfrom Joplin, Missouri, who rotate every 30-45 days. Forbackpay purposes,the affected drivers are alleged to consistof those on the "wheel and slip seat system"during thebackpay period. As shown, on this roster, many of thedrivers are nonmembers of Local 961,and on certain tripsnonmembers were paired in driving with members of Local961.All these drivers are, of course, members of theTeamsters Internationalbound by the master andappropriate supplemental agreements.And the drivers ofTruck Contracting during the material period were also,undoubtedly,Teamstermembers,as indeed the leaseagreement expressly required."From the testimony of Local 961 President Bath, itappears,though without crystal clarity,that the essentialdisputecentersupon the claim that RespondentdisregardedLocal 961'sjurisdictional rights stemmingfrom the circumstance that the Crane drivers and tractorswere"domiciled"in the Denver area."They were in factlocated at Englewood, Colo. However, questions of workdistribution to local unions are and have been resolved byjointcommittees under specified contract procedures.Pertaining to Respondent,these rulings,usually invokedbyanemployer petition for change of operations,established the work jurisdiction of a local union or"domicile" on the basis of specific originating points androutes of travel of the freight to be transported. There isno record justification for a holding that despite theserulings,the overriding test of a local union'sright toparticularwork is the location where the drivers andtractorsaredomiciledbyRespondent,oritssubcontractor.314.Respondent's consultations with union agentsEarly in 1968,Respondentwas aware of certainexisting rulings on the work distribution of local unionswhich apparently applied to the contemplated route of theCrane operation.Thus,inFebruary 1966, a joint changeof operations committee,withLocal961 participating,granted Respondent's request,inter alia,to redomicile alarge number of tractors and drivers to Kansas City,under Local 41, to handle a new transcontinental run"Bath's testimony that he lacked knowledge as to the union membershipof the Crane drivers is highly questionable.None of these drivers wascalled to testify.Local 961 represented two of the drivers in grievances ondisputed claims for a wage adjustment,which was settled by Respondentwith a check payment made on behalf ofTruckContracting.The assertioninGeneralCounsel's brief thattheTruckContracting drivers were"nonunion"has no validityAt some time in early August,after thedomicle of the Crane operation was removed from Denver to Amarillo, allthe Crane drivers became members ofLocal 224 ofLos Angeles pursuantto an agreement between Respondentand Local 224.The circumstancesare vague in this record.Some of these drivers had apparently been Local224 members before such agreement.The agreement itself,dated August 7,was admitted in evidenceas G.C.Exh. 9,but it is represented to the TrialExaminer after the close of the hearing that the exhibit was lost and, ineffect, could not be replaced.A stipulation of the parties executed April21, 1969,that this exhibit may be disregarded is now inserted in the recordas G.C.Exh. 9.m In General Counsel's brief,it is argued that Respondent's decision "tosubcontract the [Crane]work to Denver domiciled power and drivers . .encroachedupon the jurisdiction assigned to Local 961 by theInternational."Bath admitted that,historically,Denver-based power has never beenallowed to run through the KansasCity Gateway -a route entailed in theCrane operation.throughand from the "Kansas City Gateway" todestinations on the west coast.InMarch 1968, at ameeting of the Central States Grievance Committee, thesubject of workload distribution for various domiciles wasunderconsiderationbetweenrepresentativesofRespondent and local unions,including Local 961. As wastestified,inthe same room,after the regular meetingRespondent consulted with Local 411, concerning theproposed Crane ammunition haul, including the planneduseof Jeffries' I.C.Cauthorityand the leasing ofequipment and drivers from Truck Contracting to bedomiciled in the Denver area."Local 41 was also toldtherewould be occasions when Kansas City "power"would be used on this run. It is undisputed that the detailsof the Crane operation were cleared and approved byLocal 41 at thistime.Emil Zwiesen, Respondent's laborrelations director, testified that Bath of Local 961, andagents of other specified locals, were present during thisdiscussion."At further meetings thereafter, the generalsubject of work distribution was pursued with local unionsand the Teamsters International.One such meeting washeld in Chicago on June 12, on which occasion the Craneleasing,already in operation,was also discussed.36However,itappears that Bath and Zwiesen had separate,.conversations,atleastinthe latter part of June,concerning the use of Truck Contracting on the Cranehaul. On June 27, in a letter from Bath to Zwiesen settingforth certain complaints, it is stated: "In addition Local961 is disturbed about the lease operation out of Denver,Colorado." And in further letter of complaints on July 3,Bath asserted:Ithas been brought to my attention that NavajoFreightLines is operating numerous leasers out ofDenver, Colorado terminal. This is a unilateral actionand has never been discussedwith Local No. 961.LocalNo. 961 does not agree that this is thecompany's prerogative to do; in fact you have failed tomaintain a proper extra board [of auxiliary or reliefdrivers] atNavajo Freight Lines, which leads me tothink this is the very reason you are not replacingemployees who retire or quit....On July 10, Zwiesen replied:Itappears to me that you are tying in the leasedriver situation with your request to maintain a properextra board. If my understanding of your contention iscorrect, then one has nothing to do with the other. Ifmy understanding is not correct,Iwould appreciatereceiving clarification....In regard to the lease operations which you refer toin your letters of July 3rd and June 27th, as I advisedyou on June 26th, 1968, this operation was originallyexplained to all Locals in Chicago'on June 12, 1968. Iassumed that you were present at this meeting or thatan officer of your Local was present and reported thesubstance of that meeting. In addition,Iexplained the"Represented.by Stan Stanhope, an officer,and Roy L. Williams,president, of Local 41. At the time,Williams was also chairman of CentralStates Drivers Council and of the Grievance Committee, and was GeneralOrganizer of the Teamsters International."It was explained that Denver was closest to the connecting point(Colorado Springs)of the respective route authorities of Respondent andJeffries."Bath testified that he attended the March meeting in Chicago, but hedid not participate in a discussion and did not hear anything about theCrane operation."Bath of Local 961 attended this meeting, but testified that nothing wassaid about Respondent's lease operations. NAVAJO FREIGHT LINES, INC.matter to you on June 27, 1968, wherein I advised thatthese lease operations involved a lease by Navajo of itsoperating authorities to another carrier. You stated inthat telephone conversation that you were satisfied withmy explanation." If you desire further information onthismatter other than that which has been previouslydiscussed, I will, of course, reply... .Ibelieve this covers all of the matters raised in yourletters of June 27 and July 3; however, if it does not, Iwillbe happy to discuss any of the matter with youpersonally at your convienence.On July 5, as earlier noted, Local 961 filed the originalcharge herein; however, it did not at any time invoke thegrievanceor jurisdictional disputemachinery of thecontract. On July 15, at 4:30 p.m., Local 691 engaged in astrikeagainstRespondent, as to which the reasons andcircumstances are not disclosed in the record. On July 16,a strike settlement agreement was executed containing,inter alia,the following item:3.Inaccordancewiththecontract,allDenver,Colorado driversand equipmentwillwork before anyleaseddrivers or leased equipment are used out ofDenver, Colorado, Terminal,As apparently within the understanding of the partiesrelating to this settlement provision, Respondent the nextday moved the domicile of the Crane operation fromDenver to Amarillo.39On July 22, the work distribution rulings were handeddown, as described in a communication received byRespondent, viz.:INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICAJuly 22, 1968Mr. Emil ZwiesenNavajo Freight Lines, Inc.1205 South Platte River DriveDenver, ColoradoDear Emil:Enclosed please find copies of the work load for eachdomicile of the Navajo Freight Lines operation. At themeeting in Chicago with all local unions involved, someof us had a difference of opinion as to what the changeof operation approved actually meant as to the workload for eachlocal union.Ihavecarefullyanaylzed the change and theenclosed work load is fair and in compliance with thechange of operation. These rules have been approved bythe General Vice President Frank Fitzsimmons.Fraternally,/s/ Roy L. WilliamsRoy L. WilliamsGeneral Organizer"Bath's version was that he then told Zwiesen that Respondent was inviolation ofthe contract."Item 3 of the strike settlement comports with languageinArt. 32, Sec.1,of the master contract,supra,and is not alleged or construed as anadmission by Respondent that it breached the contract.In any event, thetestimony concerning Item 3 clearly unplies a discussion between theseparties of the Crane operation and an agreement by Respondent responsiveto Local 96l's demands.523In relevant part, the enclosed rulings awarded to "KansasCity Based Power" (or Local 41) runs from Kansas Cityto specified points, includingDenver and (California)"Bay Area Terminals."" Denver-based power (or Local961) also was granted certain runs, emanating fromDenver, not in conflict with other awards.Bath testified he first became aware of the July 22work distribution during an unrelated grievance hearing inAugust.He did not agree with any of it, and was notgoing to be bound, because Local 961 "hadn't beeninvolved in any of the meetings that brought about thisdocument."On August 7, Respondent entered into acontractwithLocal 224 of Los Angeles covering thetransportationofammunition, including theCraneoperation now domiciled at Amarillo .41At the end of August,a meetingwas held in Denverwith various locals, and Zwiesen in attendance. Bath thenexpressed consent to the workload distributions of July 22,following a clarification that originating Denver runs wereto include Colorado Springs, Pueblo, and Los Angeles."5.Concluding findingsIn light of the insufficiency of the appropriate unitalleged,thepertinentprovisionsofthecollective-bargaining agreement, and the practices of theparties thereunder, it is concluded that General Counselfailed to establish a valid basis for a bargaining obligationflowing from Respondent to Local 961 with respect to theCrane leasing operation. Even assuming such a bargainingobligation for purposes ofFibreboard,on the evidencepresented I cannot find that there was any cognizableadverse impact on the allegedly affected employees."Moreover, the entire record on this issue indicates, in myopinion, that (1) Respondent acted reasonably, withoutunion animus,and in good faith in seeking to carry out itsbargainingobligationswithintheproceduresof theexisting contract, (2) at the times material, RespondentwillinglyengagedinconsultationswithTeamsterrepresentatives, including Local 961 when requested, andthe details of the Crane operation were effectively knownand sanctioned by appropriate joint committees and unionagents pursuant to the practices established under thecontract, and (3) in the particular circumstances, Local961's work jurisdictional claims relating to this operationaremore properly relegated to the provided contractprocedures and to the internal recourses of the TeamstersInternational than to the complaint machinery of the Act. 13"As pertainsto the Craneoperation,with the ammunition loadsoriginating in Indiana,Local 41 wouldappear to have thejurisdictionalpriority sundar to the situation which prevailed underthe February 1966ruling,supra."See fn.30,supraThecontractual relationship, if any, between TruckContractingand Local 224,or any other local unions,has not been shown.'Iam unableto acceptBath's denialsthat the Craneoperation wasdiscussed in his presence at eitherof the Chicagomeetings in March andJune,and that Local 961 did not participate in the work distributionmeetings precedingthe July 22rulings.Williams, Stanhope,nor the agentsof any of thelocal unions identifiedby Zwiesenas being present at thevariousmeetings,was called totestify,and the documentary evidencestands strongly opposed to Bath's testimony."E.g.,WestinghouseElectricCorp, etc,153 NLRB 443;The FafnirBearing Company.151NLRB 337;AmericanOil Company,151NLRB421."Cf.,e.g.,JosSchlitzBrewingCompany,175NLRB No. 23;MontgomeryWard & Co, Incorporated.137NLRB 418;CrownZellerbachCorporation.95 NLRB 753 524DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWSection 8(a)(5) and (1) of the Act have not been supported1.Respondent is engaged in commerce within theby substantial evidence.meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDER2.TheChargingParty,Local961,isa labororganizationwithin themeaningof Section 2(5) of theAct.It is recommended that the complaint and the separate3.Theallegationsof the complaint that Respondent hasbackpay pleading of the General Counsel be dismissed inengaged inunfair labor practices within themeaningoftheir entirety.